Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The information disclosure statement (IDS) was submitted on November 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner acknowledges applicants’ reply dated November 29, 2021, including arguments and amendments.

Claims 1 – 20 were previously rejected only under statutory Double Patenting, in view of U.S. Patent No. 10,545,980. 

The amendments of November 29, 2021, sufficiently distinguish the independent claims from those of the above-mentioned patent. The Double Patenting rejection is hereby withdrawn.

The amendments also cancel Claim 20 and add new claims 21 – 26, of which claims 21 and 24 are independent.

An updated search of the relevant prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention.

Claims 1 – 19 and 21 – 26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167